





Exhibit 10.2




Wausau Paper Corp.

2013 Equity Incentive Compensation Plan







Grants of performance units under the 2013 Equity Incentive Compensation Plan
will vest upon the Company’s attainment of certain targeted levels of “total
shareholder return.” The calculation of total shareholder return is measured
over a three year period, and is calculated by reference to a “target” and a
“maximum” total shareholder return.  If total shareholder return is at the
target (7% per year return, or 22.5% over the three-year performance period),
grant recipients will receive 50% of the total potential award.  If total
shareholder return is at or above the maximum (14% per year, or 45.0% over the
three-year performance period), grant recipients will receive 100% of the total
potential award.  At total shareholder return levels that are less than the
maximum, the award is prorated based on the actual level of total shareholder
return that is achieved.  The maximum potential award for the CEO, chief
financial officer, and each of the other executive officers with segment
operating responsibility, as well as the levels that would be achieved at the
target for total shareholder return, is described in the table below.




 

Performance Units Granted

 

Total Opportunity

 

 

(Award at Max. TSR)

Award at Target TSR

 

 

 

CEO

143,973

 

71,987

 

 

 

 

 

 

Executive Vice President, Finance

34,319

 

17,160

 

 

 

 

 

 

Senior Vice President, Towel & Tissue

27,132

 

13,566

 

 

 

 

 

 

Senior Vice President, Paper

27,640

 

13,820

 




Under the 2013 Equity Incentive Compensation Plan, “total shareholder return”
shall be determined by dividing (1) the sum of (a) the average closing share
price for the Company’s common stock over the last 60 trading days of the period
immediately prior to the end of the three-year performance period (the “Maturity
Date FMV”); and (b) cash dividends paid during the three-year performance
period; by (2) the average closing share price for the Company’s common stock
over the last 60 trading days preceding the date of grant (the “Grant Date
FMV”).  The formula for calculating TSR is as follows:




(Maturity Date FMV + Cash Dividends Paid)

– 1

=  Total Shareholder Return

Grant Date FMV




Total shareholder return is calculated to closest tenth of a percent, and vested
performance units are rounded to the next highest whole unit.












